Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Ex.99.906 Cert EXHIBIT 12 (b) EX-99.906CERT RULE 30a-2(b) CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Tri-Continental Corporation (the registrant), do hereby certify, to such officers knowledge, that: (1) The semi-annual report on Form N-CSR of the registrant for the six months ended June 30, 2007 (the Form N-CSR) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the registrant. By: /S/ BRIAN T. ZINO Brian T. Zino Chief Executive Officer Date: August 29, 2007 By: /S/ LAWRENCE P. VOGEL Lawrence P. Vogel Chief Financial Officer Date: August 29, 2007
